Citation Nr: 0841610	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
head injury with headaches, claimed as migraines and 
dizziness, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service in the United States Army from 
January 1953 to December 1954, and in the United States Navy 
from June 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 initial rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

It is noted that the veteran was scheduled for a video 
conference hearing pursuant to an April 2008 Board remand.  
The veteran, however, failed to appear for his scheduled 
hearing in September 2008; no motion for a new hearing has 
been made.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Service connection has been in effect since December 8, 1994 
for the residuals of a head injury, with headaches and 
dizziness, at a 10 percent disability rating under Diagnostic 
Codes 8046 and 9304.  Under this criteria for brain disease 
due to trauma, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, and facial nerve paralysis 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
and insomnia, recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (emphasis added).  Notably, 
ratings in excess of 10 percent for brain disease due to 
trauma under Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  (Emphasis added). 38 C.F.R. § 4.125 Diagnostic Code 
9304.  It is also noted that Diagnostic Code 8100 is used to 
rate headache disabilities, but generally requires such 
headaches to be prostrating before disability ratings in 
excess of 10 percent are assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  In this case, the most recent medical 
evidence of record suggests that the headaches resulting from 
the service-connected head injury are headaches which are not 
prostrating. 

The veteran asserts that the symptomatology associated with 
the service connected residuals of a head injury presents a 
greater degree of impairment that the currently assigned 
rating would indicate.  As noted above, a higher rating for 
brain disease due to trauma may be assigned when there is 
evidence of multi-infarct dementia associated with such brain 
trauma.  See 38 C.F.R. § 4.125 Diagnostic Code 9304.  
Notably, recent VA medical treatment records from July and 
November 2007 reveal that the veteran has been diagnosed with 
vascular dementia.  As such, a VA medical opinion is required 
to determine whether the recently diagnosed vascular dementia 
is associated with, or a result of, the service-connected 
brain injury residuals.  Additionally, VA treatment records 
note that the veteran suffered a stroke in 2000.  In this 
regard, an opinion is also necessary to address whether the 
vascular dementia is related to the service-connected head 
injury, or is otherwise attributable to the stroke (or any 
other existing medical conditions).  

For the reasons outlined above, the Board finds that a VA 
medical opinion on this matter would be helpful in 
adjudication of the claim. See 38 U.S.C.A. § 5103A(d).  The 
Board acknowledges that VA has a duty to assist veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims has held that 
when a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA medical examiner 
to review the veteran's claims file and 
complete medical history (giving 
particular attention to the veteran's 
medical history as related to his in-
service head trauma and any 
neurological residuals thereof) and, 
thereafter, to provide an opinion as to 
the following: 

(a)	Whether the current diagnosis of 
vascular dementia is associated with 
the veteran's service-connected head 
injury residuals; specifically, the 
examiner is to provide an opinion 
whether it is less than, equal to, or 
greater than 50 percent probable 
(less likely than not, as likely as 
not, more likely than not) that the 
vascular dementia is caused or 
aggravated by the veteran's head 
injury residuals; and

(b)	 To what extent, if any, the 
veteran's diagnosed vascular dementia 
is attributable to other medical 
conditions, including, but not 
limited to, the 2002 stroke.  

In rendering his/her opinion, the 
examiner should review the veteran's 
service medical records, complete 
medical history, and all other 
pertinent medical records in the 
veteran's claims file.  The examiner 
should provide complete rationale as to 
all conclusions and opinions rendered.  

If the examiner determines that a 
physical examination of the veteran is 
required, then the appropriate 
examination(s) should be scheduled.  
Again, the claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner(s) in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue on appeal.  
Specifically complete rating criteria 
for Diagnostic Codes 8045, 8046, 8100, 
and 9304 should be provided to the 
veteran.  An appropriate period of time 
should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


